Case 3:21-cv-01751-K-BH Document 95 Filed 09/10/21            Page 1 of 2 PageID 1896



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

E.V. DRAKE,                                 )
                                            )
            Plaintiff,                      )
                                            )
vs.                                         )      No. 3:21-CV-1751-K-BH
                                            )
STATE FARM MUTUAL                           )
AUTOMOBILE                                  )
INSURANCE COMPANY, et al.                   )
                                            )
            Defendants.                     )

      ORDER OF THE COURT ON RECOMMENDATION REGARDING
        REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation of the Magistrate
Judge, the Court hereby finds and orders:

      ( )   The request for leave to proceed in forma pauperis on appeal is GRANTED.

      (X)   The request for leave to proceed in forma pauperis on appeal is DENIED
            because the Court certifies pursuant to Fed. R. App. P. 24(a)(3) and 28
            U.S.C. § 1915(a)(3) that the appeal is not taken in good faith. In support
            of this certification, the Court incorporates by reference the magistrate
            judge’s order filed in this case on July 30, 2021 (doc. 74). Based on that
            order, this Court finds that the appeal presents no legal points of arguable
            merit and is therefore frivolous. The request for leave to proceed in forma
            pauperis on appeal also is denied because the plaintiff is subject to a
            sanctions order prohibiting him from filing any civil action in this Court
            “without prepaying the requisite filing fees and obtaining leave from a
            district judge in this court.” Drake v. Safeway, Inc., et al., No. 3:20-CV-344-
            N-BH, doc. 21 (N.D. Tex. Apr. 13, 2020).




                    (X)    Although this Court has denied leave to proceed in forma
Case 3:21-cv-01751-K-BH Document 95 Filed 09/10/21       Page 2 of 2 PageID 1897



                 pauperis on appeal, the plaintiff may challenge the denial by filing
                 a separate motion to proceed in forma pauperis on appeal with the
                 Clerk of Court, U.S. Court of Appeals for the Fifth Circuit, within
                 thirty days after service of the notice required by Fed. R. App. P.
                 24(a)(4). See Fed. R. App. P. 24(a)(5).


     SO ORDERED.

     Signed September 10th, 2021.


                                     __________________________________________
                                     ED KINKEADE
                                     UNITED STATES DISTRICT JUDGE
